EXHIBIT 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“First Amendment”) is dated as of April 8, 2014, among INTERLINE BRANDS, INC., a
New Jersey corporation (the “Company”), WILMAR FINANCIAL, INC., a Delaware
corporation (“Wilmar Financial”), JANPAK, LLC, a West Virginia limited liability
company (“JanPak”), JANPAK OF SOUTH CAROLINA, LLC, a South Carolina limited
liability company (“JanPak SC”), JANPAK OF TEXAS, LLC, a Texas limited liability
company (“JanPak Texas”), IBI MERCHANDISING SERVICES, INC., a Delaware
corporation (“IBI Merchandising”), GLENWOOD ACQUISITION LLC, a Delaware limited
liability company (“Glenwood”), and ZIP TECHNOLOGY, LLC a West Virginia limited
liability company (“Zip LLC”, and together with the Company, Wilmar Financial,
JanPak, JanPak SC, JanPak Texas, IBI Merchandising and Glenwood, the “Initial
Grantors”), and BANK OF AMERICA, N.A., a national banking association, in its
capacity as administrative agent for the Secured Parties (the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement referred to below.

RECITALS:

A. The Company, Wilmar Holdings, Inc., a Delaware corporation (“Wilmar
Holdings”), and Wilmar Financial, as borrowers, Interline Brands, Inc., a
Delaware corporation (“Holdings”), and Glenwood, as guarantors, the financial
institutions party thereto as lenders (the “Lenders”) and the Administrative
Agent entered into that certain Credit Agreement dated as of September 7, 2012
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, including by that certain (i) Joinder Agreement dated as of
December 11, 2012, among JanPak, JanPak SC, JanPak Texas and Zip LLC (or their
respective predecessors-in-interest) and the Administrative Agent, (ii) Joinder
Agreement dated as of April 4, 2013, between IBI Merchandising and the
Administrative Agent and (iii) First Amendment to Credit Agreement dated as of
March 17, 2014, among the Initial Grantors, Holdings, the Lenders signatory
thereto and the Administrative Agent, the “Credit Agreement”), pursuant to which
the Lenders have agreed to make Loans and provide certain other credit
accommodations to the borrowers under the Credit Agreement. Wilmar Holdings has
been merged into the Company with the Company as the surviving entity.

B. In order to induce the Lenders to enter into, or to continue to extend credit
under, the Credit Agreement, the Initial Grantors entered into that certain
Amended and Restated Pledge and Security Agreement dated as of March 17, 2014
(the “Security Agreement”), pursuant to which the Initial Grantors granted to
the Administrative Agent (or confirmed that the Administrative Agent already
possessed), for the benefit of the Secured Parties, a security interest in their
respective personal property as security for the Secured Obligations.

C. The borrowers under the Credit Agreement have requested, and the Lenders have
agreed, to amend the Credit Agreement pursuant to a Second Amendment to Credit
Agreement (the “Second Amendment”) in order to, among other things, make certain
changes to the Credit Agreement and authorize the Administrative Agent to enter
into this First Amendment.



--------------------------------------------------------------------------------

D. The Administrative Agent, with the consent of the Lenders (as reflected in
the Second Amendment), has agreed to amend the Security Agreement in order to,
among other things, (i) increase the threshold for excluded deposit and
securities accounts under the Security Agreement, (ii) increase the threshold
for counterclaims on Eligible Accounts required to be disclosed to
Administrative Agent, (iii) increase the threshold for returns on Inventory
required to be disclosed to Administrative Agent and (iv) revise certain
defaults under the Security Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Initial Grantors and the
Administrative Agent hereby agree as follows:

Section 1. Security Agreement Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, the
Security Agreement shall be amended effective as of the date hereof in the
manner provided in this Section 1.

1.1 Amendment to Definition of Excluded Accounts. The reference to “$2,000,000”
in clause (c) of the definition of “Excluded Accounts” set forth in Section 1.3
of the Security Agreement shall be deleted and replaced with “$5,000,000”.

1.2 Amendment to Section 4.2(c). Each reference to “$1,000,000” in clause (c) of
Section 4.2 of the Security Agreement shall be deleted and replaced with
“$2,500,000”.

1.3 Amendment to Section 4.3(b). The reference to “$1,000,000” in the second
sentence of clause (b) of Section 4.3 of the Security Agreement shall be deleted
and replaced with “$2,500,000”.

1.4 Amendment to Section 5.1(a). Clause (a) of Section 5.1 of the Security
Agreement shall be restated in its entirety as follows:

 

  (a)

(i) The breach by any Grantor of any of the terms or provisions of Sections
4.1(a) (which breach of Section 4.1(a) will be deemed not to have occurred as
long as such Grantor’s books and records are being maintained in accordance with
prior customary practices), (d), (e) or (f), Sections 4.2(b) or (c), Sections
4.3(b) or (c), Sections 4.6(a), (b), (c)(i) through (iii) or (c)(v), Sections
4.7(a) or (b), Section 4.8, Section 4.9, Section 4.10, Section 4.11(a),
Section 4.12, Section 4.13, Section 4.14, Section 7.1 or Section 7.3; (ii) the
breach by any Grantor of any of the terms or provisions of Sections 4.11(b) or
(c), which, in each case under this clause (ii), is not remedied within five
days after the earlier of such Grantor’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any



--------------------------------------------------------------------------------

  Secured Party), or (iii) the breach by any Grantor of any of the terms or
provisions of Sections 4.1(b), (c) or (g), Section 4.2(a), Section 4.3(a),
Section 4.4, Section 4.6(c)(iv) or Section 7.2 which, in each case under this
clause (iii), is not remedied within fifteen days after the earlier of such
Grantor’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Secured Party).

1.5 Amendment to Section 7.2. Section 7.2 of the Security Agreement shall be
restated in its entirety as follows:

 

  7.2 Covenant Regarding New Deposit Accounts. Upon opening or replacing any
Collateral Deposit Account or any other Deposit Account that is not an Excluded
Account, or upon the designation of any Excluded Account as a Collateral Deposit
Account or at such time as any other Deposit Account ceases to qualify as an
Excluded Account, each Grantor shall (a) open or maintain such Collateral
Deposit Account or other Deposit Account at institutions permitted under
Section 5.12 of the Credit Agreement, and (b) cause each bank or financial
institution at which such Deposit Account is opened or maintained, so long as
such Deposit Account is not an Excluded Account, or such Collateral Deposit
Account is opened or maintained, to enter into a Deposit Account Control
Agreement with the Administrative Agent in order to give the Administrative
Agent Control thereof. In the case of Deposit Accounts maintained with the
Secured Parties, the terms of such letter shall be subject to the provisions of
the Credit Agreement regarding setoffs.

Section 2. Representations and Warranties. To induce the Administrative Agent to
enter into this First Amendment, each Initial Grantor hereby represents and
warrants to the Administrative Agent and the other Secured Parties as follows:

2.1 Security Agreement Representations and Warranties. Prior to and after giving
effect to this First Amendment, the representations and warranties of such
Initial Grantor contained in Article III of the Security Agreement or any other
document furnished at any time under or in connection with the Security
Agreement are true and correct in all material respects on and as of the date
hereof (or, with respect to representations and warranties qualified by
materiality, in all respects), except, in each case, to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct, or true and correct in all material respects, as
the case may be, as of such earlier date.

2.2 Power and Authority; No Contravention; Authorizations and Approvals. This
First Amendment and has been duly authorized by all necessary organizational
actions and, if required, actions by equity holders, on the part of such Initial
Grantor and do not (i) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (A) such
as have been obtained or made and are in full force and effect and (B) such
approvals, authorizations or consents the



--------------------------------------------------------------------------------

failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect; (ii) violate (A) the certificate or articles of
incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational documents of any Initial Grantor or (B) any
material Requirement of Law applicable to any Initial Grantor, (iii) violate or
result in a default under the Term Loan Agreement, the Holdings Notes Indenture
or any other material indenture, agreement or instrument binding upon any
Initial Grantor or its assets, or give rise to a right thereunder to require any
prepayment to be made by any Loan Party, and (iv) result in the creation or
imposition of any Lien on any asset of any Initial Grantor, except Liens created
pursuant to the Loan Documents and Liens permitted under Section 6.02 of the
Credit Agreement.

2.3 Enforceable Obligations. This First Amendment has been duly executed and
delivered by such Initial Grantor and constitutes a legal, valid and binding
obligation of such Initial Grantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

2.4 No Defaults. Prior to and after giving effect to this First Amendment, no
Default or Event of Default exists.

Section 3. Miscellaneous.

3.1 Reaffirmation of Security Agreement. All of the terms and provisions of the
Security Agreement shall, except as amended and modified hereby, remain in full
force and effect and are hereby ratified and affirmed by each Initial Grantor.
Each of the amendments to the Security Agreement contemplated hereby shall not
limit or impair any Liens securing the Obligations, which Liens are hereby
ratified and affirmed by the Initial Grantors. This First Amendment is a Loan
Document.

3.2 Parties in Interest. All of the terms and provisions of this First Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

3.3 Legal Expenses. The Initial Grantors hereby agree to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this First Amendment and all related documents.

3.4 Counterparts; Execution. This First Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. Facsimiles
or other electronic transmissions (e.g., .pdf) shall be effective as originals.

3.5 Entire Agreement. THIS FIRST AMENDMENT, THE SECURITY AGREEMENT, THE CREDIT
AGREEMENT, THE SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------

3.6 Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.

3.7 Governing Law. This First Amendment shall be governed by the laws of the
State of New York, without giving effect to any conflict of law provisions (but
giving effect to section 5-1401 of the New York general obligation law and
federal laws relating to national banks).

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

INITIAL GRANTORS: INTERLINE BRANDS, INC., a New Jersey corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   Chief Financial Officer WILMAR FINANCIAL,
INC., a Delaware corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   President and Chief Financial Officer
JANPAK, LLC, a West Virginia limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President JANPAK OF SOUTH CAROLINA, LLC,
a South Carolina limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President JANPAK OF TEXAS, LLC, a Texas
limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President

 

Signature Page to First Amendment to Amended and Restated Pledge and Security
Agreement



--------------------------------------------------------------------------------

IBI MERCHANDISING SERVICES, INC., a Delaware corporation By:  

/s/ Anthony Scott

  Name:   Anthony Scott   Title:   President and Secretary GLENWOOD ACQUISITION
LLC, a Delaware limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President ZIP TECHNOLOGY, LLC, a West
Virginia limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President

 

Signature Page to First Amendment to Amended and Restated Pledge and Security
Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ John Getz

  Name:   John Getz   Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Pledge and Security
Agreement